DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 7, 11, and 14 have been amended.  New claims 27 and 28 are added.  Claims 1-28 are pending in the instant application.  Claims 11-22, 25-26 and 28 remain withdrawn.   Claims 1-10, 23-24, and 27 are under examination on the merits.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 01/11/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.
	

Response to Amendment
The Amendment by Applicants’ representative Dr. Thomas W. Dekleva on 01/11/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 1 and 4, and Applicants’ argument have been fully considered, and are sufficient to overcome the rejections.   The rejections are withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claim 1 by deleting “optionally” to define the claimed the crystalline microporous solid comprising: (a) silicon oxide, germanium oxide, or combination thereof; and (b) aluminum oxide, titanium oxide, or a combination thereof overcomes the rejection of claims 1-3 and 8 over Tang et al.  Tang et al. teaches a silicogermanate SU-32 (polymorph A), while amended claim 1 is drawn to a crystalline microporous solid further comprises aluminum oxide, titanium oxide, or a combination thereof in addition of  silicon oxide,  is hereby withdrawn. 

However, Applicants’ amendments do not overcome the rejection over Rojas et al.  Specifically, Rojas et al. discloses HPM-1, a pure silica chiral zeolite with a helical pore, STW structure type, and having the high stability of silica‐based zeolites. The chiral zeolite HPM‐1 was synthesized by using achiral 2‐ethyl‐1, 3, 4‐trimethylimidazolium cations as the SDA.  Because Zeolites are the aluminosilicate (AlO45- and SiO44-)SiO 4 4 − {\displaystyle {\ce {SiO4^4-}}} , and mainly consist of Si, Al, O, and metals including Ti, Sn, Zn, and so on, the pure silica chiral zeolite HPM-1 contains silicon oxide and aluminum oxide. In addition, Rojas et al. teaches calcination of HPM-1 at 973K afford the removal of fluoride anions and organic cations without structural degradation. Therefore, Rojas et al. anticipates amended claims 1-3, and 8, wherein the crystalline microporous solid is an aluminosilicate.  The rejection of claims 1-3 and 8 is maintained.

Claim rejection under Non-statutory Double Patenting
Applicants’ amendments to claims 1 and 3 by further limiting the crystalline microporous solid having a STW topology and/or comprising D4R rings in the framework overcome the rejection.   All the rejections are hereby withdrawn.	


The following rejections are necessitated by the amendment filed 01/11/2021:

Claim Objection
Claims 2-10, 23-24, and 27 are objected to as being dependent upon a rejected base claim 1.




Conclusions
Claims 1-3 and 8 are rejected.
Claims 2-10, 23-24, and 27 are objected to.
Claims 11-22, 25-26 and 28 remain withdrawn.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).